 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

 

REGULATION S - SUBSCRIPTION AGREEMENT

 

TO:ALGAE RESOURCE HOLDINGS INC. (the "Company")
Suite 1609, Jie Yang Building, 271 Lockhart Road, Wanchai, Hong Kong.

 

1.Subscription for Shares

 

(1)The undersigned (the "Subscriber") hereby irrevocably subscribes for and
agrees to purchase common shares in the capital of the Company, (as set out in
Schedule 1) (the "Shares") of US$0.001 par value per Share (such subscription
and agreement to purchase being the "Subscription"), for the total purchase
price (as set out in Schedule 1) (the "Subscription Proceeds”), which is
tendered herewith, on the basis of the representations and warranties and
subject to the terms and conditions set forth herein.

 

(2)The Company, a Nevada corporation, hereby irrevocably agrees to sell, on the
basis of the representations and warranties and subject to the terms and
conditions set forth herein, to the Subscriber the Shares.

 

(3)Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.

 

2.Payment

 

(1)The Subscription Proceeds must accompany this Subscription and shall be paid
by cash, cheque or bank draft drawn on a major bank made payable to the Company
and delivered to the Company or its lawyers or officers or may be wired directly
to either one of them. If the Subscription Proceeds are delivered to the
Company's lawyers, officers or authorized person (the “Trustee”), the Subscriber
authorizes the Trustee to deliver the Subscription Proceeds to the Company on
the Closing Date.

 

(2)The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held by the Company's lawyers or officers on behalf of the Company.

 

(3)Where the Subscription Proceeds are paid to the Company, the Company is
entitled to treat such Subscription Proceeds as an interest free loan to the
Company until such time as the Subscription is accepted and the certificates
representing the Shares have been issued to the Subscriber.

 

--------------------------------------------------------------------------------

 

3.Documents Required from Subscriber

 

(1)The Subscriber must complete, sign and return to the Company two (2) executed
copies of this Subscription Agreement.

 

(2)The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.

 

4.Closing

 

(1)Closing of the offering of the Shares (the "Closing") shall occur
simultaneously with the acceptance by the Company of the undersigned's
subscription, as evidenced by the Company's execution of this Subscription
Agreement (the “Closing Date”) which shall not be longer than 5 business days
from the date the Subscriber delivers the Subscription Agreement to the Company.

 

5.Acknowledgements of Subscriber

 

(1)The Subscriber acknowledges and agrees that:

 

(a) none of the Shares have been or will be registered under the 1933 Act, or
under any state securities or "blue sky" laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with any applicable state securities laws;

(b) the Company has not undertaken, and will have no obligation, to register any
of the Shares under the 1933 Act or to qualify any of the Shares under any state
or provincial securities laws;

(c) the Subscriber has received and carefully read this Subscription Agreement;

(d) the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company;

(e) by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription Agreement;

(f) the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
harmless the Company from any loss or damage it or they may suffer as a result
of the Subscriber's failure to correctly complete this Subscription Agreement;

(g) the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

(h) the Subscriber has been advised to consult his own legal, tax and other
advisors with respect to the merits and risks of an investment in the Shares and
with respect to applicable resale restrictions and he is solely responsible (and
the Company is not in any way responsible) for compliance with applicable resale
restrictions;

(i) the Company is not a reporting issuer in any other countries outside of the
United States and accordingly, resale of any of the Shares outside of the United
States is restricted except pursuant to an exemption from applicable securities
legislation;

--------------------------------------------------------------------------------

(j) neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

(k) no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;

(l) there is no government or other insurance covering any of the Shares;

(m) the issuance and sale of the Shares to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

(n) the statutory and regulatory basis for the exemption claimed for the offer
and sale of the Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

(o) this Subscription Agreement is not enforceable by the Subscriber unless it
has been accepted by the Company.

6.Representations, Warranties and Covenants of the Subscriber

 

(1)The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:

 

(a) he is not a U.S. Person;

(b) he is not acquiring the Shares for the account or benefit of, directly or
indirectly, any U.S. Person;

(c) he is resident in the jurisdiction set out under the heading "Name and
Address of Subscriber" on the signature page of this Subscription Agreement and
the sale of the Shares to the Subscriber as contemplated in this Subscription
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Subscriber;

(d) he is purchasing the Shares as principal for investment purposes only and
not with a view to resale or distribution and, in particular, he has no
intention to distribute, either directly or indirectly, any of the Shares in the
United States or to U.S. Persons;

(e) he is outside the United States when receiving and executing this
Subscription Agreement;

(f) he is aware that an investment in the Company is speculative and involves
certain risks, including the possible loss of the entire investment;

(g) he has made an independent examination and investigation of an investment in
the Shares and the Company and has depended on the advice of her legal and
financial advisors and agrees that the Company will not be responsible in any
way whatsoever for the Subscriber's decision to invest in the Shares and the
Company;

(h)he (i) has adequate net worth and means of providing for his current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time;

(i) he (i) is able to fend for himself in the Subscription; (ii) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of her investment in the Shares and the Company;
and (iii) has the ability to bear the economic risks of his prospective
investment and can afford the complete loss of such investment;

--------------------------------------------------------------------------------

(j) he understands and agrees that the Company and others will rely upon the
truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, he shall promptly notify the Company;

(k) he has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber in accordance with its terms;

(l) he is not an underwriter of, or dealer in, the common shares of the Company,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Shares;

(m) he understands and agrees that none of the Shares have been registered under
the 1933 Act, or under any state securities or "blue sky" laws of any state of
the United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to U.S. Persons except in accordance
with the provisions of Regulation S, pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act and in
each case only in accordance with applicable state and provincial securities
laws;

(n) he understands and agrees that offers and sales of any of the Shares shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Restricted Period
shall be made only in compliance with the registration provisions of the 1933
Act or an exemption therefrom;

(o) he understands and agrees not to engage in any hedging transactions
involving any of the Shares unless such transactions are in compliance with the
provisions of the 1933 Act;

(p) he understands and agrees that the Company will refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, pursuant to an effective registration statement under the 1933 Act or
pursuant to an available exemption from the registration requirements of the
1933 Act;

(q) if he is acquiring the Shares as a fiduciary or agent for one or more
investor accounts, he has sole investment discretion with respect to each such
account and he has full power to make the foregoing acknowledgments,
representations and agreements on behalf of such account;

(r) he acknowledges that he has not acquired the Shares as a result of, and will
not himself engage in, any "directed selling efforts" (as defined in Regulation
S under the 1933 Act) in the United States in respect of any of the Shares which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Shares; provided, however, that the
Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

(s) the Subscriber is not aware of any advertisement of any of the Shares and is
not acquiring the Shares as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

(t) no person has made to the Subscriber any written or oral representations:

(iv)that any person will resell or repurchase any of the Shares;

 

(iv)that any person will refund the purchase price of any of the Shares;

 

(iv)as to the future price or value of any of the Shares; or

 

(iv)that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.

 

(2)In this Subscription Agreement, the term "U.S. Person" shall have the meaning
ascribed thereto in Regulation S.

 

--------------------------------------------------------------------------------

 

7.Representations and Warranties will be Relied Upon by the Company

 

(1)The Subscriber acknowledges that the representations and warranties contained
herein are made by him with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to purchase the Shares under applicable
securities legislation, or (if applicable) the eligibility of others on whose
behalf he is contracting hereunder to purchase the Shares under applicable
securities legislation. The Subscriber further agrees that by accepting delivery
of the certificates representing the Shares on the Closing Date, he will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the purchase by the Subscriber of Shares and will continue in
full force and effect notwithstanding any subsequent disposition by the
Subscriber of such Shares.

 

8.Resale Restrictions

 

(1)The Subscriber acknowledges that any resale of the Shares will be subject to
resale restrictions contained in the securities legislation applicable to each
Subscriber or proposed transferee. The Subscriber acknowledges that the Shares
have not been registered under the 1933 Act of the securities laws of any state
of the United States and that the Company does not intend to register same under
the 1933 Act, or the securities laws of any such state and has no obligation to
do so. The Shares may not be offered or sold in the United States unless
registered in accordance with United States federal securities laws and all
applicable state securities laws or exemptions from such registration
requirements are available.

 

9.Acknowledgement and Waiver

 

(1)The Subscriber has acknowledged that the decision to purchase the Shares was
solely made on the basis of publicly available information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Shares.

 

10.Legending and Registration of Subject Shares

 

(1)The Subscriber hereby acknowledges that a legend may be placed on the
certificates representing any of the Shares to the effect that the Shares
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.

 

(2)The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

 

11.Costs

 

(1)The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares shall be
borne by the Subscriber.

 

12.Governing Law

 

(1)This Subscription Agreement is governed by the laws of Hong Kong Special
Administrative Region. The Subscriber, in its personal or corporate capacity
and, if applicable, on behalf of each beneficial purchaser for whom it is
acting, irrevocably attorns to the jurisdiction of Hong Kong Special
Administrative Region.

 

--------------------------------------------------------------------------------

 

13.Survival

 

(1)This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

 

14.Assignment

 

(1)Subscription Agreement is not transferable or assignable.

 

15.Execution

 

(1)The Company shall be entitled to rely on delivery by facsimile machine of an
executed copy of this Subscription Agreement and acceptance by the Company of
such facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Company in accordance with the terms
hereof.

 

16.Severability

 

(1)The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

 

17.Entire Agreement

 

(1)Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

 

18.Notices

 

(1)All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed or transmitted by any standard form
of telecommunication. Notices to the Subscriber shall be directed to the address
on page 7 and notices to the Company shall be directed to it at its
correspondence address, Attention: The President.

 

19.Counterparts

 

(1)This Subscription Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall constitute an original and
all of which together shall constitute one instrument.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date first above mentioned.

Schedule 1

The undersigned subscriber is subscribing for a total of 3,000,000 Common Shares
of par value of HK$0.001 each (the “Shares”) of the Company, at a price of
US$0.02 per Share. The Subscriber shall make the payment to the Company or its
designate.

 

DELIVERY INSTRUCTIONS

Delivery - please deliver the certificates to:

Registration - registration of the certificates which are to be delivered at
closing should be made as follows:



China Undeveloped Area Investment Fund Ltd.   Rm 809, 8F, Kowloon Centre, NO.33
Ashley Road. Tsim Kowloon, Hong Kong Subscriber name   Address

 

The undersigned hereby acknowledges that it will deliver to the Company all such
additional completed forms in respect of the Subscriber's purchase of the Shares
as may be required for filing with the appropriate securities commissions and
regulatory authorities.

 

    Hong Kong Signed by Subscriber   Country of Subscriber

 

--------------------------------------------------------------------------------

 

ACCEPTANCE

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Algae Resource Holdings Inc. at the office of the Company on the
   29    day of   June , 2018.

 

ALGAE RESOURCE HOLDINGS INC.



/s/ Chester Chak Yuen Chan


Authorized Signatory

 